Citation Nr: 1444929	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-10 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to November 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's request to reopen a previously denied claim.  The Veteran's claims file is now in the jurisdiction of the Oakland, California, VARO. 

In his April 2011 substantive appeal, the Veteran requested a Travel Board hearing; in August 2012, his representative withdrew such request in writing.

The issue of entitlement to service connection for a left knee disability (on de novo review) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 2006 rating decision denied the Veteran service connection for a left knee disability, based essentially on a finding that there was no evidence of current chronic disability; no relevant evidence was received within a year of this decision.

2.  Evidence received since the March 2006 decision includes evidence that the Veteran has a current left knee disability; relates to an unestablished fact necessary to substantiate the claim of service connection for left knee disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision in which the RO denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§  3.104. 20.302, 20.1103 (2013).

2.  New and material evidence has been received and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Inasmuch as this decision grants that portion of the claim that is being addressed, i.e., reopens the claim, there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

An unappealed March 2006 rating decision denied entitlement to service connection for a left knee disability based on a finding that the Veteran was not shown to have a diagnosis of a chronic left knee disability.  The Veteran did not submit new evidence in the following year, and the March 2006 rating decision is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the March 2006 rating decision included the Veteran's STRs (which note complaints of, and treatment for, pain related to a left knee nodule unrelated to any specific trauma) and a June 2008 VA treatment record noting a prior history of left knee arthralgia.  Evidence received since that time includes the report of a June 2010 VA examination that includes a diagnosis of mild left knee degenerative joint disease (DJD).  As this evidence shows a diagnosis of a left knee disability, it therefore addresses an unestablished fact necessary to substantiate the claim of service connection for that disability and raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is both new and material and that the claim of service connection for a left knee disability may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a left knee disability is granted.



REMAND

On review of the record, the Board finds that further development is needed for VA to fulfill its duties mandated under the VCAA.

During the June 2010 VA examination, the Veteran reported receiving emergency room treatment from the VA facility in Mather, California.  As reports of VA treatment are constructively of record, they must be obtained prior to de novo consideration of service connection for a left knee disability.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also reported receiving treatment during service from a "German Hospital."  It is not clear what facility the Veteran is referring to.  On remand, the Veteran should be asked to provide information as to all facilities where he has received treatment for a left knee disability, and the AOJ should obtain all such records for association with the Veteran's claims file.

Additionally, the Veteran's service treatment records (STRs) have been electronically scanned and associated with the record.  However, the scanned copy of an October 30, 1990, record from ORTHO SVC at the Augsburg, Germany, U.S. Army Hospital is, for the most part, illegible.  What little portion is legible refers to the Veteran's left knee, which indicates that this record may be pertinent to the Veteran's claim.  On remand, the AOJ should seek to obtain the best possible copy of this record and associate it with the Veteran's electronic claims file.

Finally, the June 2010 VA examiner acknowledged the Veteran's treatment in service for nodule and strain and opined that the Veteran's left knee DJD was most likely due to aging, although it can be caused by injury.  The examiner also opined that service connection based on chronicity could not be established "with complete certainty" due to a lack of documented treatment following separation from service.  This opinion is inadequate in that it fails to address whether nodule or strain constitute the type of "injury" that can cause the diagnosed DJD and appears to apply a "certainty" (rather than "more likely than not") standard to that portion of the opinion that addresses the Veteran's reported continuity of symptomatology.  On remand, the AOJ should obtain a supplemental opinion that addresses these questions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain updated VA treatment records, to include those from the Mather, California, VA Medical Center ER.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The AOJ should ask the Veteran to identify the provider(s) of any additional treatment or evaluation for a left knee disability, to include any facilities in Germany, that are not already associated with the claims file and to provide and releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  The claims file must document the efforts made to obtain these records, along with any negative responses.  If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

3.  A legible copy of the October 30 STR should be associated with the record.  If the AOJ is unable to do so, or the original document is not legible, please make a notation of that in the claims file.

4.  After completing the above development, the claims file should be returned to the June 2010 VA examiner (if that examiner is unavailable, from another appropriate provider) for a supplemental opinion.  After reviewing the claims file, the examiner should offer a supplemental opinion as to the following:

(a)  Are nodule and strain considered injuries/trauma such that they could cause the type degeneration observed in the Veteran's left knee?

(b)  Considering the Veteran's continuity of symptomatology statements, it at least as likely as not (a 50 percent or higher degree of probability) that his current disability is related to his active service, to include his reported trauma of jumping off a truck and documented treatment for nodule/strain?

The examiner must explain the rational for all opinions in detail, citing to supporting clinical data as appropriate.

5.  Following completion of the above, and any other necessary development, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


